Citation Nr: 1224803	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  7-26 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a right ankle disorder.

3. Entitlement to service connection for a left ankle disorder.

4. Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disability.

5.  Entitlement to a rating in excess of 10 percent for service-connected right knee status post arthroscopic surgery with partial medial menisectomy, lateral release.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served had honorable service from December 1982 to November 1986.  Additionally, he had a period of dishonorable service from September 1987 to September 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the RO in Muskogee, Oklahoma.

In May 2008, the Veteran testified at a personal hearing before a Decision Review Officer (DRO), sitting at the RO.  A transcript of the hearing is associated with the claims file.  

This case was previously before the Board in October 2010, wherein the Board reopened the Veteran's previously denied claim of entitlement to service connection for a back disability, and remanded that that claim, as well as the Veteran's claims for additional development, including VA examinations.  The case was returned to the Board for appellate consideration.   

Unfortunately, still further development is required before the Board can adjudicate the Veteran's pending claims of entitlement to service connection for a back and left knee disabilities.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.


FINDINGS OF FACT

1.  There is no competent and persuasive medical evidence of record relating the Veteran's right ankle disability to his service.

2.  There is no competent and persuasive medical evidence of record relating the Veteran's left ankle disability to his service.

3.  Throughout the rating period, the Veteran's service-connected right knee status post arthroscopic surgery with partial medial meniscectomy, lateral release has been productive of painful motion with flexion to 125 degrees and full extension, with instability.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  A left ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria are not met for a rating higher than 10 percent for service-connected right knee status post arthroscopic surgery with partial medial meniscectomy, lateral release. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 (2011).

4.  The criteria are met for a separate, 10 percent disability rating for instability due to service-connected right knee status post arthroscopic surgery with partial medial meniscectomy, lateral release. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

The Veteran's November 2010 VA examination report indicates that he complained of chronic ankle pain since service.  The VA examination report indicates that the Veteran was diagnosed with degenerative joint disease of the left ankle and chronic right ankle strain.  The VA examiner found that, although the Veteran's service treatment records confirm treatment for a minor left ankle sprain after the Veteran "twisted" his ankle playing basketball during service, the Veteran's current ankle disabilities were unrelated to his service.  The VA examiner noted that the Veteran's aforementioned August 1984 injury was acute and resolved without restriction; examination was normal at that time and there is no evidence of continued symptomatology during service or at his separation.  The VA examiner also noted that the Veteran has continued to play basketball in the intervening 20-plus years since service, which suggests that his ankle joints were not so symptomatic as to demonstrate chronicity of a bilateral ankle condition.   See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) (requiring evidence of chronicity and continuity of symptomatology).  

As previously indicated, service treatment records indicate that the Veteran was treated for a minor left ankle sprain in August 1984, but that the Veteran's November 1986 separation examination was normal.  The contemporaneous Report of Medical History also indicates that the Veteran denied experiencing any joint deformity, foot trouble, and arthritis, providing factual evidence against his own claims.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  Thus, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed right and left ankle disabilities during or as a result of his service in the military.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability . . .").   

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the evidence in support of the Veteran's claim consists solely of lay evidence.  However, his lay contentions in this regard are of very minimal, if any, probative value.  The Board finds that the Veteran is competent to describe the nature of his right and left ankle symptoms, but not to provide a diagnosis or link his symptoms to his service.  

Based on the above, the Board finds the Veteran's history of relating his claimed right and left ankle disabilities to his service is not credible.  During service, he made complaints related to his left ankle, but he had no related complaints at the time of his service separation examination.  As such, the Board does not find that the Veteran's lay testimony is sufficient to establish service connection, and the Veteran does not allege that his right and left ankle disabilities are related to an in-service combat event.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  See also Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran does not have right and left ankle disabilities that are attributable to active service or service-connected disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Disability Evaluation

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Veteran receives a 10 percent disability rating for his right knee status post arthroscopic surgery with partial medial menisectomy, lateral release pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.

According to Diagnostic Code 5260, a 10 percent rating is assigned when leg flexion is limited to 45 degrees.  A 20 percent rating requires leg flexion limited to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a 10 percent evaluation is warranted when leg extension is limited to 10 degrees.  A 20 percent evaluation is warranted when leg extension is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Considering the rating criteria applicable to the Veteran's right knee status post arthroscopic surgery with partial medial menisectomy, lateral release, the objective clinical evidence of record, throughout the rating period on appeal, does not show that the Veteran experiences laxity, swelling, or crepitus; there was also no evidence of abnormality and his gait was normal.  Moreover, the Veteran does not have flexion limited to 305 degrees or extension limited to 15 degrees; his range of motion far exceeds these respective limits.  Indeed, the medical evidence of record clearly indicates that he has full extension, and that his flexion is still to at least 125 degrees on active and passive range of motion, including at his most recent, November 2010 VA examination; he had the same active range of motion at his March 2006 VA examination, although passive range of motion showed flexion to 130 degrees.  VA considers "full" range of motion for the knee to be from 0 to 140 degrees (full extension to full flexion).  See 38 C.F.R. § 4.71, Plate II.  There is no objective clinical indication, however, that he has additional functional impairment, above and beyond the 10-percent level, which would support an even higher rating.  In this regard, the Board points out that the Veteran's March 2006 and November 2010 VA examinations were negative for objective evidence of incoordination, weakness, abnormal movement, or deformity, although the Veteran reports experiencing pain.  Likewise, there was no objective evidence of decreased motor strength.  Moreover, given his full and unimpaired range of flexion, a separate rating under VAOPGCPREC 9-2004 is not for application.  Similarly, the Veteran has pain of the right knee, but he does not have ankylosis, overall moderate impairment of his tibia and fibula, significant limitation of motion, dislocated semilunar cartilage, or ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.

The Board has also considered whether he has additional functional loss - beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, the fact that the Veteran experienced pain, even if experienced throughout the range of motion on examination, does not by itself warrant the a higher rating under the diagnostic codes providing ratings for limitation of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted, and there is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability ratings for his right knee; the current disability evaluation contemplates the Veteran's complaints, as well as any limitation of motion due to pain.  

In particular, the November 2010 VA examiner noted that there was a mild increase in pain upon repetitive use, but found that there was no additional weakness, fatigability, incoordination, lack of endurance, or additional loss of motion.  As a result, his current 10 percent rating for his right knee adequately compensates him for the extent of his pain, including insofar as its resulting effect on his range of motion.  

Nonetheless, the objective medical evidence of record suggests that the Veteran experiences slight subluxation or lateral instability, as he has used a patellar stabilizing brace since at least 2006.  

A separate rating for instability, beyond limitation of motion is warranted.  However, the medical evidence does not suggest the existence of moderate subluxation or lateral instability (the next higher evaluation), as there is no evidence of laxity or instability upon physical examination.  The Board acknowledges that the record includes the Veteran's report of instability, but that the Veteran's right knee was stable to stress at the March 2006 and November 2010 examinations.  Regardless, according to August 2006 and November 2010 VA examination reports, the Veteran used a brace for his right knee, to prevent instability, but reported that it did not provide him with relief from pain.  VA treatment notes consistently indicate that the Veteran had normal range of motion, without pain, effusion, deformity, laxity or erythema; alignment and patellar mobility were normal.  

At the most recent, November 2010 VA examination, the Veteran's knee was stable, without evidence of subluxation, locking, incoordination, weakness, or dislocation; x-rays were likewise normal.  The evidence generally reflects of normal or no more than mild instability, and the Veteran's gait is consistently found to be normal.  

In this case, the Board finds the objective evidence is more probative than the Veteran's histories, and the Board finds the Veteran's right knee disability is productive of no more than slight instability during the rating period, providing the basis to award an additional 10 percent evaluation for the right knee, but not greater. 

Additional Considerations

The Board also considered the Veteran's statements that his right knee status post arthroscopic surgery with partial medial menisectomy, lateral release is worse and that he should be granted a higher rating based, in part, on his lay statements.  To the extent that he contends that a higher rating should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this regard, the Board acknowledges that, according to the Veteran's various statements, his service-connected right knee status post arthroscopic surgery with partial medial menisectomy, lateral release has worsened.  The Veteran also complained of an increase in his symptoms at his VA examinations.  However, the VA examiners found that the Veteran's service-connected right knee status post arthroscopic surgery with partial medial menisectomy, lateral release was as previously characterized and was productive of no more than mild effects on his activities of daily living, providing highly probative evidence against this claim.

Although the Veteran is competent to report his symptoms, he is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  More competent evidence concerning the nature and extent of the Veteran's service-connected right knee status post arthroscopic surgery with partial medial menisectomy, lateral release was provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Extraschedular Considerations

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected right knee status post arthroscopic surgery with partial medial menisectomy, lateral release is adequate in this case; in fact, in many instances, the Veteran's assigned disability evaluation is in excess of the symptomatology demonstrated upon examination.  Of note, the Board notes that the Veteran receives a 10 percent evaluation for range of motion and a separate 10 percent evaluation for instability of the right knee, despite neither being demonstrated upon physical evaluation or VA examination.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, as the criteria more than address the Veteran's impairment.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters dated in November 2005, March 2006, and October 2010 to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, a March 2006 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claims.  The Veteran was examined by VA in 2006 and 2010 in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues being adjudicated below.  The examination reports contain all the findings needed to evaluate the Veteran's claims, including the Veteran's history and physical evaluations to determine the nature and etiology of any ankle disabilities, as well as the findings needed to evaluate the Veteran's right knee disability, including consideration of functional impairment.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left ankle disability is denied.

The claim for a disability rating in excess of 10 percent for service-connected right knee status post arthroscopic surgery with partial medial menisectomy, lateral release, is denied.

A separate 10 percent disability rating for instability of the right knee is granted, subject to the laws and regulations governing the payment of VA compensation.
REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO has not complied with the Board's October 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  As noted in the previous Board remand, the Veteran contends that his back and left knee disabilities are related to in-service injuries, including his service-connected right knee disability.  

Specifically, the Board observes that the Veteran's service treatment records document both low back and left knee complaints, but no opinion as to a direct relationship between the Veteran's current back and left knee disorders and the injuries in service was provided.  In this regard, the November 2010 VA examiner, despite indicating a full review of the Veteran's claims file, stated that the Veteran's left knee and back complaints began in 1997 or 1998, and that the Veteran had no complaints, treatment, or diagnoses related to his left knee and back during service.  

However, a review of the Veteran's claims file demonstrates that the Veteran was treated in October 1984 for complaints of bilateral patellar dislocation and in January 1985 for complaints of back pain, diagnosed as a muscle strain, and for a twisting of the left knee, diagnosed as knee strain.  Accordingly, the Board determines that the November 2010 VA examination was inadequate and that another VA examination should be scheduled.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claim of entitlement to service connection for a back disability and a left knee disability.  Accordingly, the Board finds that the Veteran should be afforded an additional VA examination in order to determine nature and etiology of the Veteran's claimed back and left knee disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Therefore, an additional clinical assessment and medical opinion is needed to adequately address the Veteran's claims.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).  As a result, an additional VA examination would be useful in evaluating the appeal.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination in order to ascertain the etiology of his back disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed back disorder is causally or etiologically related to a service-connected disability or is otherwise directly related to an event or injury during military service?

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service; particular note should be paid to the aforementioned service treatment records from 1984 and 1985.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

2.  Schedule the Veteran for a VA orthopedic examination in order to ascertain the etiology of his left knee disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed left knee disorder is causally or etiologically related to a service-connected disability or is otherwise directly related to an event or injury during military service?

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service; particular note should be paid to the aforementioned service treatment records from 1984 and 1985.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the April 2012 supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claims remain denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


